DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-28, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2010/0044882).
Regarding claim 26, Park (Figs. 1-2) discloses a method comprising: depositing a passivation layer 204 (top 204, [0034]) over a substrate 202; depositing a first conductive pad 206 and a second conductive pad 206 ([0035]) over the passivation layer; depositing a barrier 102 ([0046]) on the passivation layer, the barrier 102 
[AltContent: textbox (“a vertical gap” in barrier 102 is formed by 206 extending under barrier 102)]

[AltContent: arrow][AltContent: textbox (Because 206 formed under 102, “a gap” created by 206 would prevent 102 from completely surrounding solder 108)][AltContent: arrow]
    PNG
    media_image1.png
    183
    466
    media_image1.png
    Greyscale



	Regarding claims 27-28, 30 and 31, Park (Figs. 1-2) discloses: depositing a second solder region 108 directly on the second conductive pad 206, the barrier 102 being disposed between the first solder region and the second solder region; controlling a height of the first solder region 108 and the second solder region 108 by a height of the barrier 102 ([0031]); the barrier 102 at least partially encircles the first solder region 108 in a top-down view (Fig. 1); and the barrier 102 comprises an insulating material ([0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2010/0044882).
Park does not disclose a height of the barrier in a direction perpendicular to a major surface of the substrate is between 50 urn and 250 urn.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F. 2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to form a height of the barrier in a range as claimed, because the height of the barrier is not critical since it can be optimized during routine experimentation, depending upon the desired height of the solder region formed therein.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2010/0044882) in view of Akram et al (US 6,569,753).

However, Akram teaches a method comprising a barrier 50 has a different shape (i.e., square shape, Fig. 1) than the first solder region 20 (i.e., circular, Fig. 5) in a top-down view.  Furthermore, Applicant has not disclosed that the change in shape is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another shape. Accordingly, it would have been obvious to modify the method of Park by forming the barrier having a different shape than the first solder region because it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  It appears that these changes produce no functional differences and therefore would have been obvious. 
Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2013/0299961) in view of Lin et al (US 2013/0249101).
Regarding claim 21, Chen (Fig. 1-8’) discloses a method comprising: forming a passivation layer 11a ([0030]) over a substrate 10; forming a first interconnect structure  
12b on and extending through the passivation layer 11a, the first interconnect structure
12b comprising a first post-passivation interconnect (PPI) pad, a first transition portion, 
and a first via portion; depositing a barrier structure 11b (i.e., dielectric layer) over the
passivation layer 11a, the barrier structure 11 b comprising a first barrier portion (corresponding to the rightmost portion of 11b) and a second barrier portion

portion 11b (rightmost portion) disposed adjacent the first PPI pad, a bottom surface of the first barrier portion 11b being in direct contact with an upper surface of the passivation layer 11a opposite the substrate, the first barrier portion 11b disposed on the first transition portion of the first interconnect structure 12b, the second barrier 
 portion 11b (center portion) adjacent the first PPI pad; and forming a connector 161 ([0037]) disposed between the first barrier portion and the second barrier portion, the connector 161 contacting a first sidewall of the first barrier portion 11b, an upper portion of the first sidewall of the first barrier portion 11b being free from the connector 161.
Chen does not disclose the connector 161 is eutectic connector and an upper surface of the eutectic connector extends further from the substrate than the upper surface of the first barrier portion.
However, Lin (Fig. 5i) teaches a method comprising: an eutectic connector 198 (i.e., solder ball) disposed between the first barrier portion and the second barrier portion 176, an upper portion of the first sidewall of the first barrier portion 176 being free from the eutectic connector 198, and an upper surface of the eutectic connector 198 extends either lower or further from the substrate than the upper surface of the first barrier portion 176 ([0077]). Furthermore, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to modify the method of Chen by forming the connector as an eutectic connector and having an upper surface of the eutectic connector extends either lower or further from the substrate than the upper surface of the first barrier portion because it is a matter of design choice 
Regarding claims 22-23 and 25, Chen (Fig. 1 -8’) further discloses: the second barrier portion 11b directly contacts the first interconnect structure 12b; the connector 161 is a first solder region, further comprising: forming a second solder region 161 adjacent the first barrier portion; and bonding the first solder region and the second solder region to a package substrate 17, wherein the first barrier portion is disposed between the first solder region and the second solder region along a line parallel to a major surface of the substrate; and the first barrier portion 11b comprises a molding compound, a powder epoxy, a gel epoxy, a resin, a polymer, a polyimide, polybenzoxazole (PBO), benzocyclobutene (BCB), silicone, an acrylate, or a combination thereof ([0030]).
Regarding claim 24, Chen does not disclose the first barrier portion and the second barrier portion 11b together comprises a shape as claimed.
However, because the first barrier portion and the second barrier portion together forming a protection barrier 11b on the carrier 10, the first barrier portion and the second barrier portion together would have the same shape as the carrier 10. Therefore, it would have been obvious to have the first barrier portion and the second barrier portion together comprising the shape as claimed because the shape of the first barrier portion and the second barrier portion together of the protection barrier 11b would be defined by the desired shape of the carrier 10.
Claims 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2012/0319251) in view of Song et al (US 8,502,084).
Regarding claim 21, Yu (Fig. 3) discloses a method comprising: forming a passivation layer 36 over a substrate; forming a first interconnect structure on and extending through the passivation layer, the first interconnect structure comprising a first post-passivation interconnect (PPI) pad 39, a first transition portion 38, and a first via portion (not labeled); depositing a barrier structure 42 (i.e., insulating film) over the passivation layer, the barrier structure 42 comprising a first barrier portion (corresponding to portion of 42 between solder balls 50) and a second barrier portion (corresponding to other portion of 42 on the other side of solder ball 50), the first barrier portion 42 disposed adjacent the first PPI pad 39, a bottom surface of the first barrier portion 42 being in direct contact with an upper surface of the passivation layer 36 opposite the substrate, the first barrier portion 42 disposed on the first transition portion 38 of the first interconnect structure, the second barrier portion 42 adjacent the first PPI pad 39; and forming an eutectic connector 50 (i.e., solder, [0017]) disposed between the first barrier portion and the second barrier portion.
Yu further discloses the eutectic connector 50 contacting a first sidewall of the first barrier portion 42 and an upper surface of the eutectic connector 50 extends further from the substrate than the upper surface of the first barrier portion 42, but does not disclose an upper portion of the first sidewall of the first barrier portion being free from the eutectic connector.
However, Song (Figs. 2 and 9B) teaches a method comprising an eutectic connector 110a (Fig. 2) or 850 (Fig. 9B) having a ball shape, disposed between the first In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Therefore, it would have been obvious to form the upper portion of the first sidewall of the first barrier portion of Yu being free from the eutectic connector by changing the shape of the eutectic connector because it is a matter of design choice according to the requirement of the desired shape of the eutectic connector.  It appears that these changes produce no functional differences and therefore would have been obvious. 
Regarding claims 22-23 and 25, Yu (Fig. 3) further discloses: the second barrier portion directly contacts the first interconnect structure; the eutectic connector 50 is a first solder region, further comprising: forming a second solder region 50 adjacent the first barrier portion; bonding the first solder region and the second solder region 50 to a package substrate (not shown, see [0002], also see [0018], “die 100 is bonded to another package component”), wherein the first barrier portion 42 is disposed between the first solder region and the second solder region 50 along a line parallel to a major surface of the substrate; and the first barrier portion 42 comprises a molding compound, 
Regarding claim 24, Yu does not disclose the first barrier portion and the second barrier portion 42 together comprises a shape as claimed.
However, because the first barrier portion and the second barrier portion together forming a protection barrier 42 on the wafer 10, the first barrier portion and the second barrier portion together would have the same shape as the wafer 10.  Therefore, it would have been obvious to have the first barrier portion and the second barrier portion together comprising the shape as claimed because the shape of the first barrier portion and the second barrier portion together of the protection barrier 42 would be defined by the desired shape of the wafer 10.
Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akram et al (US 6,569,753) in view of Tamutus (US 4,650,435) and Downes et al (US 7,159,758).
Regarding claim 13, Akram (Figs. 1-6) discloses a method comprising: forming a substrate 10; forming a first contact pad and a second contact pad 12 over the substrate; and depositing a non-conductive material 50 (column 8, lines 60-65) on the substrate to form a barrier between the first contact pad and the second contact pad 12, the barrier 50 having sidewalls, the barrier 50 in direct contact with the surface of the substrate 10; and forming a first electrical connector 20 on the first contact pad 12 and a second electrical connector 20 on the second contact pad 12.
Akram does not disclose a passivation layer is formed over the substrate 10 and between the substrate 10 and the contact pads 12.  However, it would have been 
Akram does not disclose the non-conductive material barrier 50 is formed by depositing a non-conductive material in an opening of a stencil and removing the stencil.
However, Tamutus (Figs. 1A-1E) teaches a method comprising the forming of a non-conductive material 45 (Fig. 1D and column 3, lines 31-35) in an opening of a stencil 39 (column 3, lines 53-54) and removing the stencil 39 (Fig. 1E and column 3, lines 53-54).  Accordingly, it would have been obvious to use a stencil for forming the barrier 50 of Akram because as is well known, stencil would allow the application of the paste material all at once to the entire substrate and ensure precise application of paste material on the substrate.
Neither Akram nor Tamutus disclose the stencil having the opening shape as claimed.
However, Downes (Fig. 3) teaches a method comprising a stencil 65 including an opening 70 having a first width at a top of the stencil and a second width at a bottom of the stencil, the first width being narrower than the second width, the opening having angled sidewalls.  Accordingly, it would have been obvious to further modify the method of Akram by forming the stencil having opening shape as set forth above in order facilitate removal of the stencil without disrupting the paste material filled therein, as taught by Downes (column 8, lines 35-40).

Regarding claims 14, 17-18 and 20, Akram (Figs. 1-6) further discloses: attaching the first electrical connector 20 and the second electrical connector 20 to a packaging substrate 30 (Fig. 6); defining a height of the barrier/stencil in accordance with a height of the first electrical connector 20, the first electrical connector and the second electrical connector 20 extend farther from the passivation layer than the non-conductive material 50; and the non-conductive material 50 comprises: a molding compound, a powder epoxy, a gel epoxy, a resin, a polymer, a polyimide, polybenzoxazole (PBO), benzocyclobutene (BCB), silicone, an acrylate, or a combination thereof (column 8, lines 60-62).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 9,698,079 in view of Downes et al (US 7,159,758). 
Regarding independent claim 13, claims 14 and 15 of U.S. Patent ‘079 claims a method comprising: forming a passivation layer over a substrate; forming a first contact pad and a second contact pad over the passivation layer; and depositing a non-conductive material in an opening of a stencil to form a barrier between the first contact pad and the second contact pad, the barrier in direct contact with the passivation layer (column 8, claim 14, lines 43-58); removing the stencil, the stencil remaining intact after removal (column 8, claim 15); and forming a first electrical connector on the first contact pad and a second electrical connector on the second contact pad (column 8, claim 14, lines 59-60).
U.S. Patent ‘079 does not claim the opening in the stencil having a first width at a top of the stencil being narrower than a second width at a bottom of the stencil to form the barrier having angled sidewalls.
However, Downes (Fig. 3) teaches a method comprising a stencil 65 including an opening 70 having a first width at a top of the stencil and a second width at a bottom of the stencil, the first width being narrower than the second width.  Accordingly, it would have been obvious to form the stencil having opening shape as set forth above in order facilitate removal of the stencil without disrupting the paste material filled therein, as taught by Downes (column 8, lines 35-40).
.    
Claims 26-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-20 of U.S. Patent No. 9,698,079 in view of Akram et al (US 6,569,753). 
Regarding independent claim 26, claims 14, 18 and 19 of U.S. Patent ‘079 claim a method comprising: depositing a passivation layer over a substrate; depositing a first conductive pad and a second conductive pad over the passivation layer; and depositing a barrier on the passivation layer, the barrier disposed between the first conductive pad and the second conductive pad (column 8, claim 14, lines 43-49), depositing a first solder region on the first conductive pad (column 8, claim 14, lines 59-60), the barrier partially laterally surrounding the solder region (column 9, claim 19, “cross shape”), a vertical gap in the barrier preventing the barrier from completely laterally surrounding the first solder region (column 9, claim 19, “a cross shape”).
U.S. Patent ‘079 does not claim the barrier vertically overlapping a portion of the first conductive pad.
However, Akram (Fig. 2) teaches a method comprising a barrier 50 partially surrounding a conductive pad 12 and vertically overlapping a portion of the conductive pad 12.  Accordingly, it would have been obvious to have the barrier overlapping a portion of the conductive pad because the arranging of the barrier is not critical, it can be adjusted according to the desired location of the solder region which is required for the circuit layout.
.   	  
Response to Arguments
Applicant's arguments filed 04/05/2021 have been fully considered but they are not persuasive.
A) Rejection of independent claim 13 under §103
        	Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new references are applied in the new ground of rejection.
 	B) Rejection of independent claim 21 under §103 over Yu in view of Lin 
Applicant (pages 9-10 of remark) argues that it would not be obvious to combine Lin with Yu because Lin does not teach the eutectic connector 198 having an upper surface extending further than the first barrier portion 176.
This argument is not persuasive because Lin states in paragraph [0077] that:
“Alternatively, bumps 198 extend above backside balance layer 196…”
Therefore, Lin does suggest the eutectic connector 198 having an upper surface extending further than the first barrier portion 176 as claimed.
C) Rejection of independent claim 26 under §102 or 103
        	Applicant’s arguments with respect to claim(s) 26 have been considered but are moot because the new references are applied in the new ground of rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703.  The examiner can normally be reached on M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817